 Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 1 of 53 PageID: 1



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


ZIPIT WIRELESS, INC.,

         Plaintiff,
                                                        Civil Action No. ____________
         v.

LG ELECTRONICS U.S.A., INC.                             JURY TRIAL DEMANDED

         Defendant.


                            COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff, Zipit Wireless, Inc., for its Complaint against Defendant LG Electronics U.S.A.,

Inc., alleges as follows:

                                          INTRODUCTION

         1.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code.

                                            THE PARTIES

         2.      Plaintiff, Zipit Wireless, Inc. (hereinafter “Zipit”) is a Delaware Corporation with a

principal place of business located at 101 North Main Street, Suite 201, Greenville, South Carolina

29601.

         3.      On information and belief, Defendant LG Electronics U.S.A., Inc. (“LGEUS”) is a

Delaware Corporation with its principal place of business at 910 Sylvan Avenue, Englewood

Cliffs, New Jersey, 07632.




                                                    1
 Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 2 of 53 PageID: 2



        4.      On July 23, 2018, Zipit sued LGEUS’s parent company, LG Electronics, Inc.

(“LGEKR”), in the District of South Carolina for infringement of U.S. Patent No. 7,292,870 and

U.S. Patent No. 7,894,837. LGEKR moved to dismiss Zipit’s complaint for lack of personal

jurisdiction or, alternatively, to transfer the case to the Northern District of California (despite

having no offices there). The South Carolina court denied LGEKR’s motions without prejudice,

granting LGEKR leave to refile its motion after the parties conducted jurisdictional discovery.

In its reply brief in support of its motion, LGEKR stated that LGEUS is the “true defendant in

this case,” and that New Jersey is a proper venue given that LGEUS is headquartered in this

District. Zipit Wireless, Inc. v. LG Electronics, Inc., No. 6:18-cv-02016-JMC (D.S.C.), Dkt. 46

at 8 n.4.

                                  JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over all causes of action set forth herein

pursuant to 28 U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the

United States, Title 35, United States Code, including 35 U.S.C. §271 et seq.

        6.      LGEUS is in the business of supplying instant messaging devices, such as

smartphones, in the United States.

        7.      LGEUS has solicited business in the State of New Jersey, transacted business

within the State of New Jersey and attempted to derive financial benefit from residents of the

State of New Jersey, including benefits directly related to the instant patent infringement cause

of action set forth herein.




                                                   2
 Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 3 of 53 PageID: 3



        8.       LGEUS has made, used, sold, offered for sale, and/or imported mobile phones

and/or has placed such phones into the stream of commerce, which phones have been offered for

sale, sold, and/or used in the State of New Jersey and this judicial district.

        9.       At the time of filing of this Complaint, LGEUS’s smartphones are available for

purchase by consumers in the State of New Jersey, including within this judicial district.

        10.      On information and belief, LGEUS has made, used, sold, offered for sale, and/or

imported wireless mobile communication devices that are alleged herein to infringe one or more

of the patents set forth herein, and/or has placed such devices into the stream of commerce,

which devices have been made, offered for sale, sold, and/or used in the State of New Jersey and

within this judicial district.

        11.      LGEUS sells products in this judicial district that are accused of infringement in

this Complaint.

        12.      LGEUS is subject to personal jurisdiction in the State of New Jersey and in this

judicial district.

        13.      LGEUS is subject to personal jurisdiction in the State of New Jersey by virtue of

the fact that its headquarters and its principal place of business are located in the State of New

Jersey. LGEUS is also subject to personal jurisdiction under the provisions of the New Jersey

Long Arm Statute by virtue of the fact that, upon information and belief, LGEUS has availed

itself of the privilege of conducting and soliciting business within this State, including engaging

in at least some of the infringing activities in this State, as well as by others acting as LGEUS’s

agents and/or representatives, such that it would be reasonable for this Court to exercise



                                                  3
 Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 4 of 53 PageID: 4



jurisdiction consistent with principles underlying the U.S. Constitution, and the exercise of

jurisdiction by this Court would not offend traditional notions of fair play and substantial justice.

        14.     On information and belief, LGEUS has also established minimum contacts with

this judicial district and regularly transacts and does business within this district, including

advertising, promoting and selling products over the Internet, through intermediaries,

representatives and/or agents located within this judicial district, that infringe Plaintiff Zipit’s

patents, which products are then sold and/or shipped directly to citizens residing within this State

and in this judicial district. Upon further information and belief, LGEUS has purposefully

directed activities at citizens of this State including those located within this judicial district.

        15.     On information and belief, LGEUS has purposefully and voluntarily placed its

products into the stream of commerce with the expectation that they will be purchased and used

by customers located in the State of New Jersey. On information and belief, LGEUS’s

customers in the State of New Jersey have purchased and used and continue to purchase and use

LGEUS’s products.

        16.     This Court has personal jurisdiction over Defendant under the long arm statute of the

State of New Jersey because: (i) Defendant has and continues to intentionally sell products and

methods, including the infringing methods, to customers in New Jersey; (ii) Defendant has and

continues to intentionally instruct customers and potential customers in New Jersey with respect to

how to use the products and methods that Defendant sells to customers in New Jersey; (iii)

Defendant knows and has known its products and methods, including the infringing methods, have

and continue to be sold and marketed in New Jersey; (iv) Defendant knows and has known that its

manufactured products and methods will enter the United States of America and the State of New

                                                    4
 Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 5 of 53 PageID: 5



Jersey; (v) Defendant has and continues to target customers and potential customers in New Jersey

to buy and/or use Defendant’s products and methods, including the infringing methods; (vi)

Defendant has and continues to provide advice to customers in New Jersey; (vii) it has been and

continues to be foreseeable that Defendant’s products and methods, including the infringing

methods, would enter the State New Jersey; (viii) Defendant has and continues to market to citizens

of New Jersey through its website www.lg.com/us, which is copyrighted 2009-2020 by LG

Electronics; (ix) Defendant has and continues to provide services to citizens of New Jersey through

its through website; (x) Defendant derives substantial revenue from New Jersey; (xi) New Jersey

has and continues to be part of Defendant’s established distribution channels; (xii) the assertion of

personal jurisdiction over Defendant is reasonable and fair; (xiii) and the State of New Jersey has an

interest in this matter due to the presence of Defendant’s products and methods, including the

infringing methods, in the State of New Jersey.

        17.     This Court also has personal jurisdiction over Defendant as: (i) Defendant maintains

a regular and established place of business, its headquarters, in the State of New Jersey; (ii)

Defendant transacts business in the State of New Jersey; (iii) Defendant maintains regular and

systematic business contacts with the State of New Jersey and within this judicial district and

division; (iv) Defendant purposely, regularly, and continuously conducts business in the State of

New Jersey and within this judicial district and division; (v) Defendant knowingly places its

infringing products in the stream of commerce knowing, expecting, and intending for its infringing

products to be offered for sale, sold, purchased, and used by residents of State of New Jersey and

within this judicial district and division; (vi) Defendant knowingly places its infringing products in

the stream of commerce knowing, expecting, and intending for materials supporting it infringing

                                                   5
 Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 6 of 53 PageID: 6



products, such as user manuals and product support literature, to be offered for sale, sold, purchased,

and used by residents of State of New Jersey and within this judicial district and division; (vii)

Defendant purposefully directs its activities at residents of the State of New Jersey; (viii) the cause

of action set forth herein arises out of or relates to the Defendant’s activities in the State of New

Jersey; and (ix) the exercise of jurisdiction over Defendant will not offend the traditional notions of

fair play and substantial justice.

        18.     Venue is proper in this judicial district and division pursuant to 28 U.S.C. §1331,

§1338(a), and §1400(b) at least because Defendant has committed acts of infringement and has a

regular and established place of business in the District of New Jersey.

                                           BACKGROUND

                                          Zipit’s Technology

        19.     Zipit has and continues to offer for sale Wi-Fi based instant messaging solutions.

Zipit’s first product, the Zipit Wireless Messenger:




                                                    6
 Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 7 of 53 PageID: 7



was introduced in 2004 and was sold through major retailers including Target, Best Buy, Radio

Shack, and Amazon and received press coverage in the Chicago Tribune, the New York Times,

and many media outlets, as shown in Exhibit “G.”

       20.     In 2007, Zipit introduced its second-generation Wi-Fi based instant messaging

device known as “Z2”:




       21.     In 2011, Zipit launched an enterprise messaging solution in conjunction with a

major U.S. cellular carrier and is actively selling this solution into healthcare, hospitality, ems,

manufacturing, utility, and government accounts. Zipit’s solution has been deployed in over 250

enterprise customers across the U.S. and Zipit’s customer base continues to grow monthly.

                                  Zipit’s Awards And Notoriety

       22.     In 2005, Time Magazine awarded Zipit’s first Wi-Fi instant messaging device

(“Zippy”) Time’s “The Most Amazing Inventions of 2005” Award:



                                                  7
 Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 8 of 53 PageID: 8




To determine the award winners, Time Magazine “spent more than six months surveying fields

as diverse as electronics, aeronautics, medical technology, sports equipment, toys, clothing and

food looking for the newest-and most inspired-ideas of the year.” Exhibit “G.”

       23.     Zipit’s “Zippy” instant messaging device also won an award from iParenting

Media in 2006. Exhibit “G.”

       24.     Zipit’s “Zippy” Wi-Fi instant messaging device also received praise and acclaim

in media across the United States and the World in at least the Chicago Tribune “Zipit is king of

messengers” (March 3, 2005); the New York Times “Making an Easy Task, Instant Messaging,

Even Easier.” (March 10, 2005); the New York Times “Making an Easy Task, Instant

Messaging, Even Easier.” (March 21, 2005) (Online Edition); the Austin American-Statesman

“Gadgets: … Instant messaging with no extra charges” (March 21, 2005); ABC12.com “Zipit

Wireless Messenger” (Aug. 15, 2005); ABC12.com “Zipit Wireless Messenger” (Aug. 22,

2005); The Greenville News (Dec. 5, 2004); Parade “a brilliant little device” (April 24, 2005);

                                                8
 Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 9 of 53 PageID: 9



Univision.com; ym.com “What’s Hot: March 15, 2005” (March 17, 2005); Gizmodo “Perfect for

the IM addict” (July 19, 2005); Gizmodo “Teacher’s Worst Nightmare - Aeronix ZipIt” (Sept.

29, 2005); HeraldToday.com (“Zipit rules wireless messenging world”) (March 10, 2005); HUB:

Digital Living (March 2005); New York Daily News “Hot, hotter, hottest The Definitive guide to

who and what is sexy right now” “Gadgets” (April 3, 2005); and the St. Petersburg Times “2005

Annual Gadget Guide From Apple to Zipit” “For the good times” (Nov. 28, 2005). Exhibit “G.”

       25.    Zipit’s second version of its Wi-Fi instant messaging device, “Z2,” also was

widely praised and acclaimed. In 2007, PC Magazine awarded Zipit’s “Z2” the “Winner” of its

“Best of Show” award at the Digital Life show in the category of “Portable Gear.” Zipit’s “Z2”

also won another award from iParenting Media in 2008. Exhibit “G.”

       26.    Zipit’s “Z2” Wi-Fi instant messaging device, also was praised in at least the

following media sources: PC Magazine DigitalLife 2007 “Best of Show” (Sept. 28, 2007);

DigitalLife’s “Best of Show Award” (Oct. 2, 2007); 2013 iParenting Media Awards – Winner –

Zipit Wireless Messenger 2 (April 30, 2008); 2014, Video – Z2 Highlight Reel (The Today

Show; USA Today; Associated Press Article; The Washington Post; The Boston Globe; Houston

Chronicle; The Philadelphia Inquirer; The Kansas City Star; The Miami Herald; San Francisco

Chronicle; Orlando Sentinel; Rocky Mountain News; ABC Television Channel 7; CNN

Television; FOX News FOX & Friends; The New York Times; Pittsburgh Post-Gazette; MTV

Television; Yahoo! Tech; CNET; eva; The Montel Williams Television Show; NBC Channel 5;

LINUX Journal; WNN Wi-Fi News; Digital Tech News’; Wireless Week; electronista; I40

News; Best stuff; FOX & Friends (2015); The Montel Williams Show (Dec. 6, 2006; WABC –

New York Channel 7 (Dec. 17, 2006); FOX Business (March 19, 2008); The Today Show (Jan.

                                               9
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 10 of 53 PageID: 10



6, 2008); MTV; The Detroit News – “In our opinion - Zipit Z2 perfect for kids” (June 30, 2008);

the Akron Beacon, Ohio.com (April 14, 2008); the Arizona Star (April 3, 2008); the

BaltimoreSun.com (April 17, 2008); The Record NorthJersey.com “Kids and their parents will

love the Z2 messaging device” (April 12, 2008); TheStreet.com “Instant Messaging With Mass

Appeal” (Dec. 7, 2007); Digital Life “Digital Life Announces the Digital Life Innovators Class

of 2007” (Sept. 24, 2007); E-Gear “Is Anybody Out There” (April 9, 2008); Gizmodo “Zipit Z2

Wireless Messenger Lets Teens IM For Free” (Nov. 7, 2007); GoErie.com “ Txt all d tym” “IM

friends without tying up computer” (April 11, 2008); CBS4Denver.com “One of the best

products for teens, tweens and their parents” (2007); InfoSyncWorld.com “Zipit Z2 Wireless

Messenger sends IMs without PC or phone” “it has a dedicated smiley button, which we have

never seen before, but now we want on our Treo :-)” (Nov. 7, 2007); InsignifacantThoughts.com

(Sept. 28, 2007); KansasCity.com “Better Messages” (Dec. 6, 2007); LinuxDevices.com (Nov. 9,

2007); MiamiHerald.com (Oct. 18, 2007); ny1.com (Sept. 27, 2007); NYTimes.com (Oct. 4,

2007); PCMag.com.br (Sept. 28, 2007); PC.Watch.Impress.co.JP (Dec. 9, 2007); Yahoo! News

(Sept. 27, 2007); Register Hardware UK (Nov. 7, 2007); SlashGear.com (Sept. 27, 2007);

StarTelegram.com “High-tech hobbies” (Oct. 14, 2007); the Minneapolis StarTribune.com (Oct.

8, 2007); DailyHerald.com (June 23, 2008); The Gazette Canada.com (Oct. 11, 2007);

TheStreet.com “Instant Messenger With Mass Appeal” “a must-have for travelers” (Dec. 7

2007); TimeforKids.com (Nov. 26, 2007); Twice.com (Sept. 27, 2007); ABCNews.com (Nov. 2,

2007); ABCNews: The Ultimate Gift Guide (Nov. 8, 2007); Adweek Magazine “Top 10 Trends

of 2007” (Dec. 17, 2007); BlogStuff.com (Nov. 26, 2007); Blog-SciFi.com (Sept. 27, 2007);



                                              10
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 11 of 53 PageID: 11



Brighthand.com (Sept. 30, 2007); CBS Tech Toys Review (Oct. 16, 2007); and The Charlotte

Observer Charlotte.com (Oct. 21, 2007). Exhibit “G.”

       Wi-Fi Instant Messaging Devices With Emoticons Drive Purchasing Decisions

       27.     Prior to the existence of Wi-Fi instant messaging, carriers typically charged up to

$0.20 per text, or $20.00 per month for unlimited texting. Thanks to Wi-Fi based instant

messaging, however, consumers no longer had to pay for individual instant messages or monthly

service plans. As a result, by 2016, it was estimated that consumers saved $54 billion

($54,000,000,000) through the use of Wi-Fi instant messaging instead of from SMS-based

instant messaging.

       28.     Instant messaging has been and continues to be the single most important

smartphone feature. Indeed, many potential customers are unlikely to purchase a smartphone

that is not able to generate an instant message comprising an emoji / graphical symbol (J, L)

that is sent over Wi-Fi.

       29.     Using a handheld device, such as a smartphone, to send instant messages that

contain emojis is a major and growing form of communication among an incredibly large

demographic. Indeed, this is reflected by Oxford Dictionary’s “word” of the year for 2015,

which was the “face with tears of joy” emoji:




Oxford Dictionary selected the emoji as its “word” of the year because the emoji was “the ‘word’

that best reflected the ethos, mood, and preoccupations of 2015.” It is further reflected by the


                                                11
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 12 of 53 PageID: 12



creation of “World Emoji Day,” which is held annually on July 17.

                                       ZIPIT’S PATENTS

       30.     The United States Patent and Trademark Office awarded Zipit two patents on its

highly acclaimed “Instant Messaging Terminal Adapted For Wi-Fi Access Points,” U.S. Patent

No. 7,292,870 and U.S. Patent No. 7,894,837.

                                Zipit’s U.S. Patent No. 7,292,870

       31.     On November 6, 2007, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 7,292,870, entitled “Instant Messaging Terminal Adapted

For WI-FI Access Points.” A true and correct copy of U.S. Patent No. 7,292,870 is attached

hereto as Exhibit “A.”

       32.     Zipit is the owner, by assignment, of all right, title, and interest in and to U.S.

Patent No. 7,292,870 (hereinafter the “ʼ870 Patent”), including the right to sue for past, present,

and future patent infringement, and to collect past, present, and future damages.

       33.     The ʼ870 patent complies with the Patent Act, including 35 U.S.C. §101, 35

U.S.C. §102, 35 U.S.C. § 103, and 35 U.S.C. §112. Exhibit “B.”

       34.     On July 16, 2013, the Patent Office issued a Certificate of Correction for the ʼ870

patent. Exhibit “C.”

       35.     Each and every claim of the ʼ870 patent is valid and enforceable.

       36.     The ʼ870 patent and its claims are entitled to the benefit of the date upon which

Zipit filed its provisional patent application 60/532,000, which was filed on December 24, 2003.

Exhibit “D.”



                                                 12
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 13 of 53 PageID: 13



        37.    As the invention(s) claimed in the ʼ870 patent were conceived no later than April

2003, the claims of the ʼ870 patent are further entitled to a priority date of no later than April

2003.

                                          IPR2014-01507

        38.    On March 30, 2015, the Patent Trial and Appeal Board (“PTAB”) of the United

States Patent and Trademark Office instituted an Inter Partes Review (“IPR”) of the ʼ870 patent.

        39.    On June 22, 2015, Zipit filed its “Patent Owner’s Response Under 37 C.F.R. §

42.120.” Exhibit “E.”

        40.    On March 29, 2016, the PTAB issued a Final Decision that confirmed the

patentability of all claims of the ʼ870 Patent in IPR2014-01507. Exhibit “F.”

        41.    All papers and pleadings filed with the PTAB for IPR2014-01507 are part of the

prosecution history of the ʼ870 Patent. Due to their size and volume, the papers and pleadings

filed with the PTAB for IPR2014-01507 are incorporated herein by reference.

                                          IPR2019-01567

        42.    On August 30, 2019, Defendant filed a Petition For Inter Partes Review of the

ʼ870 Patent.

        43.    On December 10, 2019, Zipit filed a Preliminary Response to Defendant’s

Petition, requesting the PTAB to deny Defendant’s Petition. Exhibit “V,” 870 POPR.

        44.    On information and belief, the PTAB should issue its Institution Decision

regarding Defendant’s Petition in March 2020.




                                                  13
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 14 of 53 PageID: 14



                          No Claim Of Zipit’s ’870 Patent Is Abstract

       45.     The claims of the ʼ870 Patent are focused on an advance over the prior art such

that their character as a whole is not directed to excluded subject matter, such as an abstract idea,

or any other subject matter excluded under 35 U.S.C. §101. For example, the claims of the ʼ870

patent are directed to improvements in computer functionality.

       46.     The PTAB determined that the combinations claimed in the claims of the ʼ870

Patent were novel and nonobvious, as did the Patent Office during its initial review of the claims.

See, e.g., Exhibit “B” and Exhibit “F.”

       47.     The advancement claimed in the claims of the ʼ870 Patent includes, inter alia, an

instant messaging terminal and method that includes a housing, a display mounted in the

housing, a data entry device that affords the generation of textual characters and graphical

symbols, a wireless Internet protocol communications module, a wireless transceiver, and a

control module that includes a processor for executing an application program to implement

instant messaging and session protocols for a conversation. Such a claimed combination does

not exist in the prior art. Such a combination was not well-understood, routine, or conventional.

And such a combination constitutes a tangible, specific, concrete invention. The claimed

combination also improved the operation of computer functionality, overcoming various failures

with existing computing devices as discussed in the Background of the Invention and the

Summary of the Invention.

       48.     For example, providing the claimed combination in a handheld terminal (as

opposed to a desktop, laptop, or PDA requiring external peripheral data entry and/or display

devices) represented a significant advance in computer functionality, including allowing both

                                                 14
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 15 of 53 PageID: 15



textual characters and graphical symbols to be entered/generated using a data entry device

integrated into the handheld terminal. This avoided the need for a platform to support the data

entry device during data entry. Furthermore, the claimed data entry device for

generating/entering textual characters and graphical symbols improved the efficiency of

computing devices by allowing graphical symbols to be directly entered by a user, avoiding the

need for the computing device to translate a sequence of textual characters into a graphical

symbol prior to displaying and sending the graphical symbol.

       49.     The advancement claimed in the claims of the ʼ870 Patent further includes, inter

alia, an instant messaging terminal and method that, after loss of a network connection,

automatically searches for a new connection and displays the conversation histories that were

active when the network connection was lost. Such a claimed combination does not exist in the

prior art. Such a combination was not well-understood, routine, or conventional. And such a

combination constitutes a tangible, specific, concrete invention. Indeed, such functionality

would have run counter to the state of the art due to concerns about the impact of battery life.

This claimed capability represented a significant advance in computer functionality. For

example, the claimed capability does not depend on user instruction to locate a connection after

connection loss. Moreover, the claimed capability of displaying active conversation histories for

active conversations terminated by loss of network connection improves upon the state of the art,

in which such conversation histories were typically lost upon termination of the user’s network

connection.

       50.     The advancement claimed in the claims of the ʼ870 Patent further includes, inter

alia, an instant messaging terminal and method that includes a plurality of keys for graphical

                                                15
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 16 of 53 PageID: 16



symbols, each graphical symbol key including indicia identifying the graphical symbol generated

by depressing the key bearing the indicia. Such a claimed combination does not exist in the prior

art. Such a combination was not well-understood, routine, or conventional. And such a

combination constitutes a tangible, specific, concrete invention. This claimed feature also relates

to the improvement in the efficiency of computing devices discussed above allowing graphical

symbols to be directly entered by a user, avoiding the need for the computing device to translate

a sequence of textual characters into a graphical symbol prior to displaying and sending the

graphical symbol.

       51.     The advancement claimed in the claims of the ʼ870 Patent further includes, inter

alia, an instant messaging terminal and method that includes at least one programmable key

associated with a set of characters corresponding to a graphical symbol supported by an instant

messaging service provider. Such a claimed combination does not exist in the prior art. Such a

combination was not well-understood, routine, or conventional. And such a combination

constitutes a tangible, specific, concrete invention. This claimed feature also relates to the

improvement in the efficiency of computing devices discussed above allowing graphical symbols

to be directly entered by a user, avoiding the need for the computing device to translate a

sequence of textual characters into a graphical symbol prior to displaying and sending the

graphical symbol.

       52.     The advancement claimed in the claims of the ʼ870 Patent further includes, inter

alia, an instant messaging terminal and method that includes a control module that stores a

profile containing network settings for a network communicating with the communications

module and the wireless transceiver through an access point. Such a claimed combination does

                                                 16
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 17 of 53 PageID: 17



not exist in the prior art. Such a combination was not well-understood, routine, or conventional.

And such a combination constitutes a tangible, specific, concrete invention. This claimed

capability further improves computer operation because it permits, for example, the handheld

terminal to connect automatically to a network corresponding to a store profile without user

intervention. See Exhibit “A,” ʼ870 Patent at 5:20-31.

       53.     The advancement claimed in the claims of the ʼ870 Patent further includes, inter

alia, an instant messaging terminal and method that includes a control module that includes an

audio player for generating sound from a downloaded file. Such a claimed combination does not

exist in the prior art. Such a combination was not well-understood, routine, or conventional.

And such a combination constitutes a tangible, specific, concrete invention. Moreover, the

provision of this capability in the claimed handheld terminal improved the operation of existing

handheld terminals by, for example, allowing users to listen to music while exchanging instant

messages (including generating/entering textual characters and graphical symbols using the data

entry device) using a single handheld terminal.

       54.     The advancement claimed in the claims of the ʼ870 Patent further includes, inter

alia, an instant messaging terminal and method that includes a control module that generates

sound from files received from an Internet radio station through a wireless, Internet protocol

access point. Such a claimed combination does not exist in the prior art. Such a combination

was not well-understood, routine, or conventional. And such a combination constitutes a

tangible, specific, concrete invention. The provision of this capability in the claimed handheld

terminal improved the operation of existing handheld terminals by, for example, allowing users

to listen to sound files from an Internet radio station while exchanging instant messages

                                                  17
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 18 of 53 PageID: 18



(including generating/entering textual characters and graphical symbols using the data entry

device) using a single handheld terminal.

                    The Inventions Claimed In The ’870 Patent Were Not
                        Well-Understood, Routine, Or Conventional

       55.     Prior to Zipit’s invention, instant messaging primarily transpired with desktop

computers.

       56.     Prior to Zipit’s invention, text messages were sent over a carrier’s cellular

network using SMS. Users sending and receiving text messages typically were charged for each

text, including at rates of $0.20/text or $20/month.

       57.     Zipit’s technology allowed instant messaging by a handheld instant messaging

terminal using Wi-Fi, avoiding the expense of texting and the need to share a desktop computer

for instant messaging.

       58.     Zipit’s patented and claimed technology allowed mobile handheld devices to

directly connect to a Wi-Fi access point without using an intermediate protocol in order to send

instant messages comprising an emoji / graphical symbol (J, L) over Wi-Fi, instead of the

cellular network.

       59.     No claims of the ʼ870 Patent are unpatentable under §103. See, e.g., Exhibit “B”

and Exhibit “F.” In addition, the patentability of the claims of the ʼ870 Patent is confirmed by

the overwhelming evidence of widespread acclaim that Patentee’s “Zippy” and “Z2” devices

received. Due to the several awards, newspaper stories, television stories, and online articles

regarding Zipit’s “Zippy” and “Z2” devices, including for example: (i) Time Magazine’s “The

Most Amazing Inventions of 2005” Award, which was awarded to Zipit Wireless, Inc. for its


                                                18
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 19 of 53 PageID: 19



“Zippy” device, (ii) the 2005 Chicago Tribune article, which declares that “Zipit Is King Of

Messengers,” and (iii) PC Magazine’s “Winner” of its 2007 “Best of Show” award in the

category of “Portable Gear,” which was awarded to Zipit for its “Z2” device, Zipit’s patented

“Zippy” and “Z2” devices received widespread acclaim. Exhibit “G.”

       60.     A nexus exists between Zipit’s “Zippy” device and the claims of the ʼ870 Patent.

Exhibits “E,” “G,” and “V.”

       61.     A nexus also exists between Zipit’s acclaimed “Z2” device and the claims of the

ʼ870 Patent. Exhibits “E,” “G,” and “V.”

                            Zipit’s U.S. Patent No. 7,894,837 Patent

       62.     On February 22, 2011, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 7,894,837, entitled “Instant Messaging Terminal Adapted

For Wireless Communication Access Points.” A true and correct copy of U.S. Patent No.

7,894,837 is attached hereto as Exhibit “H.”

       63.     Zipit is the owner, by assignment, of all right, title, and interest in and to U.S.

Patent No. 7,894,837 (hereinafter the “ʼ837 Patent”), including the right to sue for past, present,

and future patent infringement, and to collect past, present, and future damages.

       64.     The ʼ837 Patent complies with the Patent Act, including 35 U.S.C. §101, 35

U.S.C. §102, 35 U.S.C. § 103, and 35 U.S.C. §112. Exhibit “I.”

       65.     Each and every claim of the ʼ837 Patent is valid and enforceable.

       66.     The ʼ837 patent and its claims are entitled to the benefit of the filing date of the

ʼ870 patent (May 14, 2004) and also the date upon which Zipit filed its provisional patent

application (December 23, 2003). Exhibit “D.”

                                                 19
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 20 of 53 PageID: 20



        67.    As the invention(s) claimed in the ʼ837 patent were conceived no later than April

2003, the claims of the ʼ837 patent are further entitled to a priority date of no later than April

2003.

                                          IPR2014-01506

        68.    On March 30, 2015, the PTAB instituted an IPR of the ʼ837 patent.

        69.    On June 22, 2015, Zipit filed its “Patent Owner’s Response Under 37 C.F.R.

§42.120.” Exhibit “J.”

        70.    On March 29, 2016, the PTAB issued a Final Decision that confirmed the

patentability of all claims of the ʼ837 Patent in IPR2014-01506. Exhibit “K.”

        71.    All papers and pleadings filed with the PTAB for IPR2014-01506 are part of the

prosecution history of the ʼ837 Patent. Due to their size and volume, the papers and pleadings

filed with the PTAB for IPR2014-01506 are incorporated by reference.

                                          IPR2019-01568

        72.    On August 30, 2019, Defendant filed a Petition For Inter Partes Review of the

ʼ837 Patent.

        73.    On December 10, 2019, Zipit filed a Preliminary Response to Defendant’s

Petition, requesting the PTAB to deny Defendant’s Petition. Exhibit “W,” 837 POPR.

        74.    On information and belief, the PTAB should issue its Institution Decision

regarding Defendant’s Petition in March 2020.




                                                  20
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 21 of 53 PageID: 21



                               Zipit’s ’837 Patent Is Not Abstract

       75.     The claims of the ʼ837 Patent are focused on an advance over the prior art such

that their character as a whole is not directed to excluded subject matter, such as an abstract idea,

or any other subject matter excluded under 35 U.S.C. §101.

       76.     In fact, the PTAB determined that the combinations claimed in the claims of the

ʼ837 Patent were novel and nonobvious, as did the Patent Office during its initial review of the

claims. See, e.g., Exhibit “I” and Exhibit “K.”

       77.     The advancement claimed in the claims of the ʼ837 Patent includes, inter alia, an

instant messaging terminal and method that includes a housing, a display mounted in the

housing, a data entry device that affords the generation of textual characters and graphical

symbols, a wireless Internet protocol communications module, a wireless transceiver, and a

control module that includes a processor for executing an application program to implement

instant messaging and session protocols for a conversation. Such a claimed combination does

not exist in the prior art. Such a combination was not well-understood, routine, or conventional.

And such a combination constitutes a tangible, specific, concrete invention. The claimed

combination also improved the operation of computer functionality, overcoming various failures

with existing computing devices as discussed in the Background of the Invention and the

Summary of the Invention.

       78.     For example, providing the claimed combination in a handheld terminal (as

opposed to a desktop, laptop, or PDA requiring external peripheral data entry and/or display

devices) represented a significant advance in computer functionality, including generation of

both textual characters and graphical symbols using a data entry device integrated into the

                                                  21
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 22 of 53 PageID: 22



handheld terminal. This avoided the need for a platform to support the data entry device during

data entry. Furthermore, the claimed data entry device for generating textual characters and

graphical symbols improved the efficiency of computing devices by allowing graphical symbols

to be directly entered by a user, avoiding the need for the computing device to translate a

sequence of textual characters into a graphical symbol prior to displaying and sending the

graphical symbol.

       79.     The advancement claimed in the claims of the ʼ837 patent further includes, inter

alia, an instant messaging terminal and method that includes a housing, a display mounted in the

housing, a data entry device that affords the generation of textual characters and graphical

symbols, a wireless Internet protocol communications module, a wireless transceiver, and a

control module that includes a processor for executing an application program to implement at

least one instant messaging protocol for generation of instant messaging data messages that are

compatible with an instant messaging service. Such a claimed combination does not exist in the

prior art. Such a combination was not well-understood, routine, or conventional. And such a

combination constitutes a tangible, specific, concrete invention. The claimed combination also

improved the operation of computer functionality, overcoming various failures with existing

computing devices as discussed in the Background of the Invention and the Summary of the

Invention.

       80.     For example, providing the claimed combination in a handheld terminal (as

opposed to a desktop, laptop, or PDA requiring external peripheral data entry and/or display

devices) represented a significant advance in computer functionality, including generation of

both textual characters and graphical symbols using a data entry device integrated into the

                                                22
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 23 of 53 PageID: 23



handheld terminal. This avoided the need for a platform to support the data entry device during

data entry. Furthermore, the claimed data entry device for generating textual characters and

graphical symbols improved the efficiency of computing devices by allowing graphical symbols

to be directly entered by a user, avoiding the need for the computing device to translate a

sequence of textual characters into a graphical symbol prior to displaying and sending the

graphical symbol.

       81.     The advancement claimed in the claims of the ʼ837 Patent further includes, inter

alia, an instant messaging terminal and method that includes a plurality of keys for graphical

symbols, each graphical symbol key including indicia identifying the graphical symbol generated

by depressing the key bearing the indicia. Such a claimed combination does not exist in the prior

art. Such a combination was not well-understood, routine, or conventional. And such a

combination constitutes a tangible, specific, concrete invention. This claimed feature also relates

to the improvement in the efficiency of computing devices discussed above allowing graphical

symbols to be directly entered by a user, avoiding the need for the computing device to translate

a sequence of textual characters into a graphical symbol prior to displaying and sending the

graphical symbol.

       82.     The advancement claimed in the claims of the ʼ837 Patent further includes, inter

alia, an instant messaging terminal and method that includes at least one programmable key

associated with a set of characters corresponding to a graphical symbol supported by an instant

messaging service provider. Such a claimed combination does not exist in the prior art. Such a

combination was not well-understood, routine, or conventional. And such a combination

constitutes a tangible, specific, concrete invention. This claimed feature also relates to the

                                                 23
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 24 of 53 PageID: 24



improvement in the efficiency of computing devices discussed above allowing graphical symbols

to be directly entered by a user, avoiding the need for the computing device to translate a

sequence of textual characters into a graphical symbol prior to displaying and sending the

graphical symbol.

       83.     The advancement claimed in the claims of the ʼ837 Patent further includes, inter

alia, an instant messaging terminal and method that includes a control module to generate, in

accordance with the at least one instant messaging protocol being implemented, a character

sequence corresponding to a graphical symbol in response to the depression of the programmable

key being depressed. Such a claimed combination does not exist in the prior art. Such a

combination was not well-understood, routine, or conventional. And such a combination

constitutes a tangible, specific, concrete invention. This claimed feature also relates to the

improvement in the efficiency of computing devices discussed above allowing graphical symbols

to be directly entered by a user, avoiding the need for the computing device to translate a

sequence of textual characters into a graphical symbol prior to displaying and sending the

graphical symbol.

       84.     The advancement claimed in the claims of the ʼ837 Patent further includes, inter

alia, an instant messaging terminal and method that includes a control module that detects

beacons received by the wireless transceiver from a plurality of wireless network access points

and prioritizes the detected beacons by strength of detected signal. Such a claimed combination

does not exist in the prior art. Such a combination was not well-understood, routine, or

conventional. And such a combination constitutes a tangible, specific, concrete invention. This

claimed capability improved the operation of a computing device because it, for example,

                                                 24
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 25 of 53 PageID: 25



facilitates connection to the strongest wireless network access point, thereby optimizing speed

and reliability of instant messaging.

       85.     The advancement claimed in the claims of the ʼ837 Patent further includes, inter

alia, an instant messaging terminal and method that includes a control module that stores a

profile containing network settings for a network communicating with the communications

module and the wireless transceiver through an access point in memory. Such a claimed

combination does not exist in the prior art. Such a combination was not well-understood,

routine, or conventional. And such a combination constitutes a tangible, specific, concrete

invention. This claimed capability further improves computer operation because it permits, for

example, the handheld terminal to connect automatically to a network corresponding to a store

profile without user intervention. See ʼ837 patent at 5:5-15.

       86.     The advancement claimed in the claims of the ʼ837 Patent further includes, inter

alia, an instant messaging terminal and method that includes a control module that includes an

audio player for generating sound from a downloaded file. Such a claimed combination does not

exist in the prior art. Such a combination was not well-understood, routine, or conventional.

And such a combination constitutes a tangible, specific, concrete invention. Moreover, the

provision of this capability in the claimed handheld terminal improved the operation of existing

handheld terminals by, for example, allowing users to listen to music while exchanging instant

messages (including generating/entering textual characters and graphical symbols using the data

entry device) using a single handheld terminal.

       87.     The advancement claimed in the claims of the ʼ837 Patent further includes, inter

alia, an instant messaging terminal and method that includes a control module that generates

                                                  25
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 26 of 53 PageID: 26



sound from files received from an Internet radio station through a wireless, Internet protocol

access point. Such a claimed combination does not exist in the prior art. Such a combination was

not well-understood, routine, or conventional. And such a combination constitutes a tangible,

specific, concrete invention. The provision of this capability in the claimed handheld terminal

improved the operation of existing handheld terminals by, for example, allowing users to listen

to sound files from an Internet radio station while exchanging instant messages (including

generating/entering textual characters and graphical symbols using the data entry device) using a

single handheld terminal.

                    The Inventions Claimed In The ’837 Patent Were Not
                        Well-Understood, Routine, Or Conventional

       88.     Prior to Zipit’s invention, handheld devices only allowed SMS text messaging

over a carrier’s cellular network.

       89.     Prior to Zipit’s invention, text messages were sent over a carrier’s cellular

network using SMS. Users sending and receiving text messages typically were charged for each

text, including at rates of $0.20/text or $20/month.

       90.     Zipit’s technology allowed instant messaging by a handheld mobile device using

Wi-Fi, avoiding the expense of texting and the need to share a desktop computer for instant

messaging.

       91.     Zipit’s patented and claimed technology allowed mobile handheld devices to

directly connect to a Wi-Fi access point without using an intermediate protocol in order to send

instant messages comprising an emoji / graphical symbol (J, L) over Wi-Fi, instead of the

cellular network.


                                                26
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 27 of 53 PageID: 27



       92.     No claims of the ʼ837 Patent are unpatentable under §103. See, e.g., Exhibit “I”

and Exhibit “K.” In addition, the patentability of the claims of the ʼ837 Patent is confirmed by

the overwhelming evidence of widespread acclaim that Patentee’s “Zippy” and “Z2” devices

received. Due to the several awards, newspaper stories, television stories, and online articles

regarding Zipit’s “Zippy” and “Z2” devices, including for example (i) Time Magazine’s “The

Most Amazing Inventions of 2005” Award, which was awarded to Zipit Wireless, Inc. for its

“Zippy” device, (ii) the 2005 Chicago Tribune article, which declares that “Zipit Is King Of

Messengers,” and (iii) PC Magazine’s “Winner” of its 2007 “Best of Show” award in the

category of “Portable Gear,” which was awarded to Zipit for its “Z2” device, Zipit’s “Zippy” and

“Z2” devices received widespread acclaim. Exhibit “G.”

       93.     A nexus exists between Zipit’s “Zippy” device and the claims of the ʼ837 Patent.

Exhibits “G,” “J,” and “W.”

       94.     A nexus also exists between Zipit’s acclaimed “Z2” device and the claims of the

ʼ837 Patent. Exhibits “G,” “J,” and “W.”

                                     Zipit’s Foreign Patents

       95.     Zipit also has been awarded related foreign patents. In Europe (including

Germany, Great Britain, and France), Zipit was awarded EP 1747619B1. Exhibit “L.” In Japan,

Zipit was awarded JP 5031556. Exhibit “M.” And in Australia, Zipit was awarded AU

2009251161 B2. Exhibit “N.”




                                                27
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 28 of 53 PageID: 28



                                     Zipit’s Past Litigation

       96.     The two instituted IPRs referenced above were initiated by BlackBerry

Corporation and BlackBerry Limited (collectively “BlackBerry”). Prior to the institution of the

two IPRs, Zipit filed suit against BlackBerry for infringement of Zipit’s ʼ870 and ʼ837 Patents.

       97.     After the patentability / validity of all claims in Zipit’s ʼ870 and ʼ837 patents were

confirmed by the PTAB, Zipit and BlackBerry entered into a license and settlement agreement.

       98.     Zipit subsequently filed suit against Samsung Electronics Co., Ltd., Samsung

Electronics America, Inc., and Samsung Telecommunications America, LLC (collectively

“Samsung”) for Samsung’s infringement of Zipit’s ʼ870 and ʼ837 Patents.

       99.     The Zipit-Samsung lawsuit was terminated after Samsung became a licensee of

Zipit’s ʼ870 and ʼ837 patents.

              DEFENDANT’S INFRINGING INSTANT MESSAGING DEVICES

       100.    On information and belief, Defendant has and continues to offer for sale, sell, use,

and import into the United States and New Jersey smartphones with Wi-Fi capability that send

and receive instant messages comprising an emoji / graphical symbol (J, L) (“Defendant’s

infringing instant messaging devices”).

       101.    Some of Defendant’s representative infringing instant messaging devices include,

but are not limited to:

Model Name                                                   Release Date
Revolution / Tegra 2 / VS910                                 2011 May
Optimus 2X                                                   2011 February
Optimus Black P970                                           2011 May
Optimus Me P350                                              2011 February

                                                28
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 29 of 53 PageID: 29




Optimus Chat C550                                    2011 February
Optimus 3D P920                                      2011 July
Thrill 4G P925                                       2011 August
Thrive P506                                          2011 April
Phoenix P505                                         2011 April
US760 Genesis                                        2011 June
Optimus Pro C660                                     2011 September
Optimus White                                        2011 July
Marquee (Sprint) / Majestic (US Cellular)            2011 October
Esteem MS910 / Bryce                                 2011 October
Optimus Net / Optimus Net P699 / Optimus Link P690   2011 July
Optimus Net Dual / Optimus Net Dual P698             2011 Q3
Optimus Sol E730                                     2011 September
Optimus Hub E510                                     2011 October
Optimus Slider / LS700 / Gelato Q                    2011 October
Jil Sander Mobile                                    2011 October
Enlighten VS700                                      2011 September
DoublePlay / Flip II / C729                          2011 October
Extravert VN271                                      2011 November
Optimus 2 AS680                                      2011 Q4
Nitro HD / P930                                      2011 December
Prada 3.0 / Prada K2 / P940                          2012 January
Spectrum VS920 / Revolution 2                        2012 January
Viper 4G LTE LS840                                   2012 April
Connect 4G MS840                                     2012 February
Rumor Reflex LN272                                   2012 March
Optimus L3 E400                                      2012 February
Optimus L5 E610                                      2012 June
Optimus L7 P700                                      2012 May
Optimus 3D Max P720                                  2012 May

                                            29
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 30 of 53 PageID: 30




Optimus 4X HD P880                              2012 June
Optimus M+ MS695                                2012 April
Lucid 4G VS840 / Cayman / Optimus Exceed        2012 April
Optimus True HD LTE P936 / Maximo True HD LTE   2012 May
Optimus L3 E405                                 2012 July
Optimus Vu P895                                 2012 November
Motion 4G MS770 (MetroPCS) / Optimus Regard     2012 August
(Cricket Wireless)
Optimus L9 P760                                 2012 November
Optimus L5 Dual E615                            2012 September
Escape P870                                     2012 September
Splendor US730 / Snapshot                       2012 September
Intuition VS950                                 2012 September
Optimus G E975                                  2012 November
Optimus G LS970 / Eclipse 4G LTE                2012 Q4
Optimus G E970                                  2012 November
Optimus L9 P769                                 2012 November
Mach LS860 / Cayenne                            2012 December
Spectrum II 4G VS930 / Revolution 2             2012 October
Nexus 4 E960 / Nexus 4 / Mako                   2012 November
Optimus L1 II E410                              2013 April
Optimus L3 II E430                              2013 April
Optimus L3 II Dual E435                         2013 April
Optimus L5 II E460                              2013 April
Optimus L5 II Dual E455 / Optimus Duet          2013 April
Optimus L7 II P710                              2013 March
Optimus L7 Dual P715                            2013 March
Optimus G Pro E985                              2013 April
Optimus F5                                      2013 May
Optimus F6                                      2013 September


                                           30
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 31 of 53 PageID: 31




Optimus F7                                    2013 June
Lucid2 VS870                                  2013 April
Optimus F3                                    2013 June
Optimus Zone VS410                            2013 June
Optimus L4 II E440                            2013 July
Optimus L4 Dual E445                          2013 July
Optimus GJ E975W                              2013 June
Enact VS890                                   2013 August
Optimus L9 II                                 2013 October
G2                                            2013 September
Optimus L2 E435                               2014 March
G Pro Lite Dual                               2013 November
G Pro Lite                                    2013 November
G Flex                                        2013 November
Nexus 5                                       2013 November
LG Optimus F3Q                                2014 January
Optimus L1 II Tri E475                        2014 February
Optimus L4 II Tri E470                        2013 October
G Pro 2                                       2014 April
L40 Dual D170                                 2014 May
Optimus Fuel L34C                             2014 February
L45 Dual X132                                 2014
L70 Dual D325                                 2014 May
L70 D320N                                     2014 February
L90 D405                                      2014 March
L90 Dual D410                                 2014 April
G2 Mini                                       2014 April
G2 Mini LTE                                   2014 March
F70 D315                                      2014 May
L65 Dual D285                                 2014 May

                                     31
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 32 of 53 PageID: 32




Lucid 3 VS876                                 2014 April
L80 Dual                                      2014 May
L80                                           2014 Q2
Volt                                          2014 May
L35                                           2014 June
G3                                            2014 June
L65 D280                                      2014 June
G3 S / D725                                   2014 August
G3 S Dual                                     2014 August
G3 LTE-A                                      2014 July
L20                                           2014 July
L30                                           2014 June
L50                                           2014 July
G Vista                                       2014 August
L Fino                                        2014 September
L Bello                                       2014 September
G3 Stylus                                     2014 October
L60 Dual                                      2014 August
L60                                           2014 August
F60                                           2014 October
G3 Screen                                     2014 December
G3 Dual LTE                                   2014 November
Tribute                                       2014 October
G Flex2                                       2015 February
Joy                                           2015 May
Leon                                          2015 April
Spirit                                        2015 March
Magna                                         2015 May
G4 Stylus                                     2015 May
G Stylo                                       2015 May

                                     32
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 33 of 53 PageID: 33




G4                                            2015 April
G4 Dual                                       2015 April
G4c                                           2015 June
G4 Beat                                       2015 August
Bello II                                      2015 September
Tribute 2                                     2015 July
Wine Smart                                    2015 September
Zero / Class                                  2015 October
Nexus 5X                                      2015 October
V10                                           2015 October
G Vista 2                                     2015 November
Ray                                           2016 January
K7                                            2016 February
K8                                            2016 April
G5                                            2016 April
K3                                            2016 September
Stylo 2                                       2016 April
Stylus 2 Plus                                 2016 July
X power                                       2016 September
X mach                                        2016 September
X max                                         2016 December
X5                                            2016 August
X skin                                        2016 August
V20                                           2016 October
U                                             2016 November
K3                                            2017 April
K4 (2017) / Phoenix 3                         2017 March
K8 (2017)                                     2017 April
K10 (2017)                                    2017 February
K20 Plus                                      2016 December

                                     33
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 34 of 53 PageID: 34




Harmony                                       2017 April
Stylus 3 / Stylo 3                            2017 March
Stylo 3 Plus                                  2017 May
X Charge                                      2017 June
G6                                            2017 March
X venture                                     2017 May
Q6/Q6a                                        2017 August
Q8                                            2017 August
V30/V30+                                      2017 September
Aristo 2                                      2018 January
K8 (2018)                                     2018 February
K10+/K10a (2018)                              2018 February
V30S ThinQ/V30S+ ThinQ                        2018 March
LG Signature Edition                          2018 July
LG X4/X4+                                     2018 March
LG K9                                         2018 March
LG K30                                        2018 May
LG Q7/Q7+/Q7a                                 2018 June
LG V35 ThinQ/V35+ ThinQ                       2018 May
LG Stylo 4                                    2018 July
LG X2                                         2018 June
LG K11+                                       2018 July
LG G7/G7 Fit/ G7 One                          2018 May
LG Candy                                      2018 August
LG V40 ThinQ                                  2018 October
LG Q9/Q9 One                                  2019 December
LG Q8 ThinQ/G8s ThinQ                         2019 August
LG Q60                                        2019 November
LG K50                                        2019 February
LG K40                                        2019 December

                                     34
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 35 of 53 PageID: 35




LG V50 ThinQ 5G/V50S ThinQ 5G                               2019 May
LG K12+                                                     2019 October
LG X6                                                       2019 November
LG W30/W30 Pro                                              2019 June
LG W10                                                      2019 June
LG Stylo 5                                                  2019 August
LG X2 (2019)                                                2019 August
LG K30 (2019)                                               2019 October
LG K40S                                                     2019 August
LG K50S                                                     2019 August
LG Q70                                                      2019 October
LG G8X ThinQ                                                2019 November
LG V50S ThinQ 5G                                            2019 September


       102.    Defendant’s infringing instant messaging devices are specifically designed to: (i)

use an Android operating system; (ii) run an instant messaging application; (iii) send and receive

instant messages; (iv) access the Google Play store; and (v) download an instant messaging

application.

       103.    Some of Defendant’s infringing instant messaging devices are smartphones that

are preloaded with one or more instant messaging application that is able to, and does, send an

instant message comprising an emoji / graphical symbol (J, L) over Wi-Fi. Defendant provides

its customers and potential customers with instructions on how to use these instant messaging

devices in the United States and in New Jersey. For example, such instructions exist in user

manuals. Exhibits “O” and “P.”




                                                35
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 36 of 53 PageID: 36



       104.    Some of Defendant’s infringing instant messaging devices are smartphones that

are Wi-Fi capable that are not preloaded with an instant messaging application. Instead of

preloading an instant messaging application on the smartphone, Defendant instructs its customers

to download an instant messaging application from an application store, such as for example

Google Play store. Defendant provides its customers and potential customers with instructions

on how to use these instant messaging devices in the United States. For example, such

instructions exist in user manuals. Exhibits “O” and “P.”

       105.    On information and belief, Defendant’s infringing instant messaging devices are

smartphones that have been and continue to be offered for sale, sold, used, and imported into the

United States and New Jersey preloaded with an instant messaging application, such as for

example, “Hangouts.” The “Hangouts” application allows Defendant’s smartphones to send

instant messages comprising an emoji / graphical symbol (J, L) over Wi-Fi.

       106.    On information and belief, Defendant knowingly and intentionally encourages

end users to download third party instant messaging applications onto one or more of

Defendant’s smartphones so that an end user is able to use one or more of Defendant’s

smartphones to send instant messages comprising an emoji / graphical symbol (J, L) over Wi-

Fi. On information and belief, some of these third-party instant messaging applications also may

be preloaded onto Defendant’s smartphones. These instant messaging apps allow Defendant’s

smartphone to send instant messages comprising an emoji / graphical symbol over Wi-Fi.

       107.    On information and belief, prior to 2017 Defendant’s smartphones “used their

own emoji images….”:



                                               36
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 37 of 53 PageID: 37




                                     37
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 38 of 53 PageID: 38




                                     38
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 39 of 53 PageID: 39




Exhibit “Q.”

       108.    On information and belief, during and since 2017 Defendant’s smartphones have

and continue to use emojis. Exhibit “R.”

       109.    On information and belief, Defendant’s smartphones include keyboards and keys

that bear an emoji / graphical symbol (J, L) that is generated by pressing the key:




                                               39
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 40 of 53 PageID: 40




                                     40
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 41 of 53 PageID: 41




Exhibits “S,” “O,” and “P.”

       110.    On information and belief, Defendant is stealing Zipit’s patented technology to

illegally make money in the United States and in New Jersey. On information and belief,

Defendant illegally makes money by, for example, (i) selling smartphones that could not

otherwise be sold if they were unable to send an instant message containing an emoji / graphical

symbol (J,L) over a Wi-Fi connection; (ii) selling instant messaging applications that allow a

smartphone to send an instant message containing an emoji / graphical symbol (J,L) over a Wi-

Fi connection; (iii) selling advertisements that are displayed during an end user’s use of an

instant messaging application that is able to send an instant message containing an emoji /

graphical symbol (J,L) over a Wi-Fi connection; (iv) selling features in an instant messaging


                                                41
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 42 of 53 PageID: 42



application that allows a smartphone to send an instant message containing an emoji / graphical

symbol (J,L) over a Wi-Fi connection; and (v) selling information about end users who use an

instant messaging application to send an instant message containing an emoji / graphical symbol

(J,L) over a Wi-Fi connection.

                       THE PARTIES’ PRE-SUIT COMMUNICATIONS

        111.    Zipit provided Defendant’s predecessor in interest, LG Electronics Mobilecomm

U.S.A., Inc., with written notice of infringement of Zipit’s ’870 and ’837 Patents on or about

July 26, 2018. Exhibit “U.” That notice letter enclosed charts identical or substantially identical

to Exhibits “O” and “P.”

        112.    Neither Defendant, nor its predecessor in interest, LG Electronics Mobilecomm

U.S.A., Inc., responded to Zipit.

                            COUNT ONE: PATENT INFRINGEMENT
                                  (U.S. Patent No. 7,292,870)

        113.    Zipit realleges and incorporates herein the preceding allegations of this Complaint

as if fully set forth herein.

        114.    Defendant has in the past and continues to infringe one or more claims of the ʼ870

Patent, including claims 20, 21, 24, 25, 26, 27, 28, 29, and 30 in violation of 35 U.S.C. §§271

(a), (b), and (c). Representative infringement claim charts are attached as Exhibit “O.”

        115.    Defendant’s infringing acts include, but are not necessarily limited to,

Defendant’s manufacture, use, offering for sale, sale, and importation of Wi-Fi-enabled instant

messaging devices and methods, such as the above listed smartphones, that generate an instant

message that includes an emoji / graphical symbol, such as J, L,       , using an instant messaging


                                                 42
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 43 of 53 PageID: 43



application that was preloaded onto Defendant’s Wi-Fi enabled smartphone by Defendant, such

as “Hangouts,” and/or using a third party instant messaging application that has been

downloaded onto one of the Defendant’s Wi-Fi enabled smartphones, as instructed.

        116.   Defendant’s infringing smartphones include, but are not limited to, the list of

Defendant’s smartphones set forth above.

        117.   As a non-limiting, representative example, Defendant’s G5 smartphones infringe

claims 20, 21, 24, 25, 26, 27, 28, 29, and 30 of Zipit’s ’870 Patent because Defendant’s G5

smartphones generate and send an instant message that includes an emoji / graphical symbol

using Wi-Fi. Exhibit “O.” Defendants’ G5 smartphones further infringe claim 21 of Zipit’s ’870

Patent because Defendant’s G5 smartphones comprise a specific key that has an emoji /

graphical symbol (J) that is generated by depressing the key:




Exhibit “O.” On information and belief, Defendant’s G5 smartphones have been made, used,

offered for sale, sold and/or imported into the United States and New Jersey since at least June

2012.




                                                43
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 44 of 53 PageID: 44



          118.    Defendant has in the past and continues to indirectly infringe one or more claims

of the ʼ870 Patent in violation of 35 U.S.C. § 271(b) by actively, knowingly, and intentionally

inducing direct infringement by other persons, including patrons, customers, and end users, by

offering for sale and/or selling Defendant’s Wi-Fi enabled instant messaging devices that

generate an instant message that includes an emoji / graphical symbol, such as J, L,       , using

one of Defendant’s past or present instant messaging applications, and/or a third party instant

messaging application, that has been loaded onto one of Defendant’s Wi-Fi enabled instant

messaging devices, such as an LGEUS smartphone, in the United States and New Jersey without

authority or license from Zipit and in a manner understood and intended to infringe Zipit’s ʼ870

Patent.

          119.    Defendant instructs customers and potential customers who reside in the State of

New Jersey how to send an instant message comprising an emoji / graphical symbol, such as J,

L,    , over   Wi-Fi using one of Defendant’s smartphones. For example, such instructions are in

the form of on-line content and user manuals.

          120.    Defendant’s parent LGEKR had actual knowledge of Zipit’s ʼ870 patent no later

than December 31, 2009. Exhibit “T.” On information and belief, LGEUS likewise had actual

knowledge of Zipit’s ʼ870 patent at least as of that date as well.

          121.    Zipit provided Defendant with written notice of the ʼ870 Patent on or about July

26, 2018. Exhibit “U.” At the same time, Zipit also told Defendant that Defendant has in the

past infringed and is continuing to infringe the ʼ870 Patent. As a result, Defendant had notice of

its alleged infringement of the ʼ870 Patent no later than July 26, 2018.



                                                  44
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 45 of 53 PageID: 45



       122.    On information and belief, since receiving notice from Zipit on or about July 26,

2018, Defendant has not changed its course of conduct, Defendant has not changed its infringing

products, Defendant has not changed its infringing processes, and Defendant has not changed

any of its instructions or supporting literature and materials due to Zipit’s ʼ870 Patent.

       123.    On information and belief, as Defendant deliberately avoided confirming its high

probability of wrongdoing, Defendant has and continues to directly infringe, and induce the

direct infringement of, one or more claims of the ʼ870 Patent, with willful blindness.

       124.    Defendant also has in the past and continues to indirectly infringe one or more

claims of the ʼ870 Patent, in violation of 35 U.S.C. § 271(c) by actively, knowingly, and

intentionally contributing to an underlying direct infringement by other persons, such as

Defendant’s patrons, customers, and end users, by offering for sale and/or selling Defendant’s

Wi-Fi enabled instant messaging devices that generate an instant message that includes an emoji

/ graphical symbol, such as J, L,      , using one of Defendant’s past or present instant

messaging applications, and/or a third party instant messaging application, that has been loaded

onto one of Defendant’s Wi-Fi enabled instant messaging devices, such as an LGEUS

smartphone, in the United States without authority or license from Zipit and in a manner

understood and intended to infringe Zipit’s ʼ870 Patent.

       125.    Defendant’s Wi-Fi enabled instant messaging devices that generate an instant

message that includes an emoji / graphical symbol, such as J, L,        , using one of Defendant’s

past or present instant messaging applications, and/or a third party instant messaging application,

that has been loaded onto one of Defendant’s Wi-Fi enabled instant messaging devices, such as



                                                 45
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 46 of 53 PageID: 46



an LGEUS smartphone are (i) a component and material part of the inventions claimed in one or

more claims of the ʼ870 Patent, (ii) knowingly and especially designed for use in infringing one

or more claims of the ʼ870 Patent, (iii) intended to be used to infringe one or more claims of the

ʼ870 Patent, and (iv) not a staple item of commerce suitable for substantial non-infringing use.

       126.    On information and belief, as Defendant deliberately avoided confirming its high

probability of wrongdoing, Defendant has and continues to infringe, and contribute to the direct

infringement of one or more claims of the ʼ870 Patent, with willful blindness.

       127.    Customers who reside in the State of New Jersey, and the District of New Jersey,

may purchase Defendant’s Wi-Fi enabled instant messaging devices that generate an instant

message that includes an emoji / graphical symbol, such as J, L,       , using one of Defendant’s

past or present instant messaging applications, and/or a third party instant messaging application,

that has been loaded onto one of Defendant’s Wi-Fi enabled instant messaging devices, such as

an LGEUS smartphone.

       128.    Defendant instructs customers and potential customers who reside in the State of

New Jersey, and the District of New Jersey, how to send an instant message comprising an emoji

/ graphical symbol, such as J, L,     , over   Wi-Fi using one of Defendant’s smartphones. For

example, such instructions are in the form of on-line content and user manuals.

       129.    On information and belief, since receiving notice from Zipit on or about July 26,

2018, Defendant has not changed its course of conduct, Defendant has not changed its infringing

products, Defendant has not changed its infringing processes, and Defendant has not changed

any of its instructions or supporting literature and materials due to Zipit’s ʼ870 Patent.



                                                   46
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 47 of 53 PageID: 47



        130.    Defendant’s infringement of the ʼ870 Patent has been, and continues to be,

objectively reckless, willful and deliberate, entitling Zipit to increased damages pursuant to 35

U.S.C. §284 and to attorneys’ fees pursuant to 35 U.S.C. §285.

        131.    Zipit has and continues to suffer damages as a direct and proximate result of

Defendant’s infringement of the ʼ870 Patent and will suffer additional and irreparable damages

unless Defendant is permanently enjoined by this Court from continuing its infringement. Zipit

has no adequate remedy at law.

        132.    Zipit is entitled to: (i) damages adequate to compensate it for Defendant’s

infringement of the ʼ870 Patent, which amounts to, at a minimum, a reasonable royalty; (ii)

Zipit’s lost profits; (iii) treble damages; (iv) attorneys’ fees; (v) costs; and (vi) a preliminary and

thereafter permanent injunction.

                            COUNT TWO: PATENT INFRINGEMENT
                                  (U.S. Patent No. 7,894,837)

        133.    Zipit realleges and incorporates herein the preceding allegations of this Complaint

as if fully set forth herein.

        134.    Defendant has in the past and continues to infringe one or more claims of the ʼ837

patent, including claims 11, 12, 14, 15, 16, and 20 in violation of 35 U.S.C. §§271 (a), (b), and

(c). Representative infringement claim charts are attached as Exhibit “P.”

        135.    Defendant’s infringing acts include, but are not necessarily limited to,

Defendant’s manufacture, use, offering for sale, sale, and importation of Wi-Fi enabled instant

messaging devices and methods, such as the above listed smartphones, that generate an instant

message that includes an emoji / graphical symbol, such as J, L,         , using an instant messaging


                                                  47
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 48 of 53 PageID: 48



application that was preloaded onto Defendant’s Wi-Fi enabled smartphone by Defendant, such

as “Hangouts,” and/or using a third party instant messaging application that has been

downloaded onto one of the Defendant’s Wi-Fi enabled smartphones, as instructed.

        136.   Defendant’s infringing smartphones include, but are not limited to, the list of

Defendant’s smartphones set forth above.

        137.   As a non-limiting example, Defendant’s G5 smartphones infringe claims 11, 12,

14, 15, 16, and 20 of Zipit’s ’837 patent because they generate and send an instant message that

includes an emoji / graphical symbol using Wi-Fi. Defendant’s G5 smartphones further infringe

claim 12 of Zipit’s ’837 patent because they comprise a specific key that has an emoji / graphical

symbol (J) that is generated by pressing the key:




Exhibit “P.” On information and belief, Defendant’s G5 smartphones have been made, used,

offered for sale, sold, and/or imported into the United States and New Jersey since at least June

2012.

        138.   Defendant has in the past and continues to indirectly infringe one or more claims

of the ʼ837 Patent, in violation of 35 U.S.C. § 271(b) by actively, knowingly, and intentionally


                                                48
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 49 of 53 PageID: 49



inducing direct infringement by other persons, including patrons, customers, and end users, by

offering for sale and/or selling Defendant’s Wi-Fi enabled instant messaging devices that

generate an instant message that includes an emoji / graphical symbol, such as J, L,         , using

one of Defendant’s past or present instant messaging applications, and/or a third party instant

messaging application, that has been loaded onto one of Defendant’s Wi-Fi enabled instant

messaging devices, such as an LGEUS smartphone, in the United States without authority or

license from Zipit and in a manner understood and intended to infringe Zipit’s ʼ837 Patent.

       139.       Defendant instructs customers and potential customers who reside in the State of

New Jersey how to send an instant message comprising an emoji / graphical symbol, such as J,

L,    , over   Wi-Fi using one of Defendant’s smartphones. For example, such instructions are in

the form of on-line content and user manuals.

       140.       Zipit provided Defendant with written notice of the ʼ837 Patent on or about July

26, 2018. Exhibit “U.” At the same time, Zipit also told Defendant that Defendant has in the

past infringed and is continuing to infringe the ʼ837 Patent. As a result, Defendant had notice of

its alleged infringement of the ʼ837 Patent no later than July 26, 2018.

       141.       On information and belief, since receiving notice from Zipit on or about July 26,

2018, Defendant has not changed its course of conduct, Defendant has not changed its infringing

products, Defendant has not changed its infringing processes, and Defendant has not changed

any of its instructions or supporting literature and materials due to Zipit’s ʼ837 Patent.

       142.       On information and belief, as Defendant deliberately avoided confirming its high

probability of wrongdoing, Defendant has and continues to directly infringe, and induce the

direct infringement of, one or more claims of the ʼ837 Patent, with willful blindness.

                                                  49
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 50 of 53 PageID: 50



       143.    Defendant also has in the past and continues to indirectly infringe one or more

claims of the ʼ837 Patent, in violation of 35 U.S.C. § 271(c) by actively, knowingly, and

intentionally contributing to an underlying direct infringement by other persons, such as

Defendant’s patrons, customers, and end users, by offering for sale and/or selling Defendant’s

Wi-Fi enabled instant messaging devices that generate an instant message that includes an emoji

/ graphical symbol, such as J, L,     , using one of Defendant’s past or present instant

messaging applications, and/or a third party instant messaging application, that has been loaded

onto one of Defendant’s Wi-Fi enabled instant messaging devices, such as an LGEUS

smartphone, in the United States without authority or license from Zipit and in a manner

understood and intended to infringe Zipit’s ʼ837 Patent.

       144.    Defendant’s Wi-Fi enabled instant messaging devices that generate an instant

message that includes an emoji / graphical symbol, such as J, L,       , using one of Defendant’s

past or present instant messaging applications, and/or a third party instant messaging application,

that has been loaded onto one of Defendant’s Wi-Fi enabled instant messaging devices, such as

an LGEUS smartphone are (i) a component and material part of the inventions claimed in one or

more claims of the ʼ837 Patent, (ii) knowingly and especially designed for use in infringing one

or more claims of the ʼ837 Patent, (iii) intended to be used to infringe one or more claims of the

ʼ837 Patent, and (iv) not a staple item of commerce suitable for substantial non-infringing use.

       145.    On information and belief, as Defendant deliberately avoided confirming its high

probability of wrongdoing, Defendant has and continues to infringe, and contribute to the direct

infringement of one or more claims of the ʼ837 Patent, with willful blindness.



                                                50
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 51 of 53 PageID: 51



       146.    Customers who reside in the State of New Jersey, and the District of New Jersey,

may purchase Defendant’s Wi-Fi enabled instant messaging devices that generate an instant

message that includes an emoji / graphical symbol, such as J, L,       , using one of Defendant’s

past or present instant messaging applications, and/or a third party instant messaging application,

that has been loaded onto one of Defendant’s Wi-Fi enabled instant messaging devices, such as

an LGEUS smartphone.

       147.    Defendant instructs customers and potential customers who reside in the State of

New Jersey, and the District of New Jersey, how to send an instant message comprising an emoji

/ graphical symbol, such as J, L,     , over   Wi-Fi using one of Defendant’s smartphones. For

example, such instructions are in the form of on-line content and user manuals.

       148.    On information and belief, since receiving notice from Zipit on or about July 26,

2018, Defendant has not changed its course of conduct, Defendant has not changed its infringing

products, Defendant has not changed its infringing processes, and Defendant has not changed

any of its instructions or supporting literature and materials due to Zipit’s ʼ837 Patent.

       149.    Defendants’ infringement of the ʼ837 Patent has been, and continues to be,

objectively reckless, willful and deliberate, entitling Zipit to increased damages pursuant to 35

U.S.C. §284 and to attorneys’ fees pursuant to 35 U.S.C. §285.

       150.    Zipit has and continues to suffer damages as a direct and proximate result of

Defendant’s infringement of the ʼ837 Patent and will suffer additional and irreparable damages

unless Defendant is permanently enjoined by this Court from continuing its infringement. Zipit

has no adequate remedy at law.



                                                   51
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 52 of 53 PageID: 52



          151.   Zipit is entitled to: (i) damages adequate to compensate it for Defendant’s

infringement of the ʼ837 Patent, which amounts to, at a minimum, a reasonable royalty; (ii)

Zipit’s lost profits; (iii) treble damages; (iv) attorneys’ fees; (v) costs; and (vi) a preliminary and

thereafter permanent injunction.

                                       PRAYER FOR RELIEF

          WHEREFORE, Zipit seeks the following relief:

          a.     That Defendant be enjoined from further infringement of Zipit’s ʼ870 Patent and

Zipit’s ʼ837 Patent pursuant to 35 U.S.C. §283;

          b.     That Defendant be ordered to pay damages adequate to compensate Zipit for

Defendant’s infringement of Zipit’s ʼ870 Patent and Zipit’s ʼ837 Patent pursuant to 35 U.S.C. §284;

          c.     That Defendant be ordered to pay Zipit Zipit’s lost profits due to Defendant’s

infringement of Zipit’s ʼ870 Patent and Zipit’s ʼ837 Patent pursuant to 35 U.S.C. §284;

          d.     That Defendant be ordered to pay Zipit treble damages pursuant to 35 U.S.C. §284;

          e.     That Defendant be ordered to pay prejudgment interest pursuant to 35 U.S.C. §284;

          f.     That Defendant be ordered to pay all costs associated with this action pursuant to 35

U.S.C. §284;

          g.     That Defendant be ordered to pay Zipit’s attorneys’ fees pursuant to 35 U.S.C. §285;

          h.     That Zipit be granted such other and additional relief as the Court deems just and

proper.

                                    DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b), Zipit demands a trial by jury of all issues triable of right

by a jury.

                                                    52
Case 2:20-cv-01494-KM-JBC Document 1 Filed 02/12/20 Page 53 of 53 PageID: 53



     Respectfully submitted, this 12th day of February, 2020.



                                                  HERMAN JONES LLP

                                                  /s/ Serina M. Vash

                                                  Serina M. Vash
                                                   (NJ Bar. No. 041142009)
                                                  HERMAN JONES LLP
                                                  153 Central Avenue #131
                                                  Westfield, NJ 07090
                                                  Telephone: (862) 250-3930
                                                  Telephone: (404) 504-6516
                                                  Facsimile: (404) 504-6501
                                                  Email: svash@hermanjones.com

                                                  Stephen R. Risley
                                                  (pro hac vice application to be filed)
                                                  KENT & RISLEY LLC
                                                  5755 North Point Parkway, Suite 57
                                                  Alpharetta, GA 30022
                                                  Telephone: (404) 585-2101
                                                  Facsimile: (678) 389-9402
                                                  Email: steverisley@kentrisley.com

                                                  Cortney S. Alexander
                                                  (pro hac vice application to be filed)
                                                  KENT & RISLEY LLC
                                                  5755 North Point Parkway, Suite 57
                                                  Alpharetta, GA 30022
                                                  Telephone: (404) 855-3867
                                                  Facsimile: (770) 462-3299
                                                  Email: cortneyalexander@kentrisley.com

                                                  Attorneys for Plaintiff
                                                  Zipit Wireless, Inc.




                                             53
